EXHIBIT 99.1 Vivakor Inc. Announces Stock Dividend Coralville, IA, Nov 17. 2009Vivakor, Inc. (OTCBB:VIVK) today announced that its Board of Directors approved a dividend of shares of common stock of HealthAmerica, Inc., a Nevada corporation of which Vivakor owns approximately 84% of the outstanding common stock.Each Vivakor shareholder will be entitled to receive one share of HealthAmerica common stock for each share of Vivakor common stock beneficially owned on the record date. The record date for the distribution is expected to be December 1, 2009, subject to review and approval of FINRA, and the distribution date is expected to be December9, 2009. After the dividend distribution, Vivakor will continue to own approximately 62% of the outstanding common stock of HealthAmerica. Vivakor shareholders will not be required to take any action to receive the HealthAmerica common shares on the distribution date. Vivakor Chairman Matt Nicosia commented on the Board’s decision, “HealthAmerica is a terrific company and we feel that, with its technology and our innovation team’s collaboration, we will see substantial revenues for HealthAmerica in the near future.By committing to this dividend, we demonstrate not only our belief in HealthAmerica and its technology, but we also affirm to our shareholders our confidence in our own strategy and the long term and short term value of their investment in Vivakor.” About
